UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6825


CHARLES M. CASSELL, III,

                Plaintiff - Appellant,

          v.

FNU DAWKINS, Dr.; GUARDS ON RED UNIT LOCK UP; RECEIVING
OFFICERS, November 6 between 8 and 8:30 pm,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:10-cv-00069-GCM)


Submitted:   September 28, 2010           Decided:   October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles M. Cassell, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles M. Cassell, III, appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint.                We have

reviewed the record and find no reversible error.               Accordingly,

we   affirm    for   the   reasons     stated   by    the   district    court.

Cassell v.    FNU    Dawkins,   Dr.,   No.   5:10-cv-00069-GCM     (W.D.N.C.

June 3, 2010).        We deny Cassell’s motions for copies and to

subpoena   all   evidence   and   exhibits.      We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2